2013 UT App 92
_________________________________________________________

              THE UTAH COURT OF APPEALS


                         STATE OF UTAH,

                      Plaintiff and Appellee,

                                v.

                       THOMAS B. GINTER,

                    Defendant and Appellant.


                             Opinion
                        No. 20110332‐CA
                       Filed April 18, 2013

              Third District, Salt Lake Department
                The Honorable Robert P. Faust
                         No. 091901765

             Lori J. Seppi, Attorney for Appellant
 John E. Swallow and Ryan D. Tenney, Attorneys for Appellee

     JUDGE JAMES Z. DAVIS authored this Opinion, in which
         JUDGE MICHELE M. CHRISTIANSEN concurred.
      JUDGE J. FREDERIC VOROS JR. concurred, with opinion.


DAVIS, Judge:

¶1     Thomas B. Ginter appeals from his convictions for
communications fraud and organizing a pyramid scheme. We
reverse Ginter’s convictions and remand for further proceedings in
accordance with this opinion.


                        BACKGROUND

¶2    Ginter started an organization called Patriot Money Gifting
Program (PMGP) with the intent to create an alternative monetary
                            State v. Ginter


system using only liberty coins.1 Ginter established PMGP out of
“concern[ for] people’s souls,” based on his beliefs that the Federal
Reserve and Internal Revenue Service are criminal organizations
that intend to establish a “cash‐less society,” that Federal Reserve
notes are unconstitutional because they cannot be redeemed for
gold or silver, and that the Book of Revelation predicts that
microchips will be implanted into everyone caught in the “cash‐
less society.” The microchips, he explained, are “the mark of the
beast,” and “those who will take the mark of the beast . . . will
definitely lose their soul[s].”

¶3      Ginter promoted his beliefs and PMGP on a radio show he
hosted, using the pseudonym “Sherlock A. Collins.” Samuel Vonn
Harris was listening to that show one night in 2003 and “heard
Sherlock . . . say[] that you could get silver for $2 an ounce.” Harris
called the radio station to learn more and then drove to the station
that same night to meet with Ginter. Ginter explained to Harris that
to get in on the deal he had to put down $2 (in standard U.S.
currency) and that as Harris invested more money and recruited
more people into the program, he could “graduate” up to higher
“boards” and earn greater returns on his investments. In the seven
or eight years that Harris participated in PMGP, he invested
upwards of $105,975, recruited about 400 people into the program,
and allowed Ginter to live with him for five of those years.
Rounding up, Harris received only $3,000 in return—far from the
“$250,000 home” that Ginter said Harris could get for his initial $2
investment.

¶4     Ginter was eventually charged with communications fraud
and organizing a pyramid scheme. During jury deliberations, the
jury verbally informed the bailiff that they had “been at a stalemate
for the past two hours that they’[d] been deliberating” and asked
the bailiff how much longer they would have to “sit and . . . do




1. “In reviewing a jury verdict, we view the evidence and all
reasonable inferences drawn therefrom in a light most favorable to
the verdict.” State v. Dunn, 850 P.2d 1201, 1205 (Utah 1993).




20110332‐CA                       2                  2013 UT App 92
                            State v. Ginter


nothing.” The bailiff “told them that usually they are advised that
they would have to go back in and continue the deliberation . . . but
[that he] would talk to the judge and let them know what will
happen.” In response, the court directed the bailiff to bring the jury
dinner order forms with the goal of implicitly communicating that
the court did “not intend[] to let them go.” About two hours later,
around 7 p.m., the jury sent a note to the court, stating, “We are at
a 7‐1 split and have been divided in this way since entering the jury
room. Over 3 hours we have made no headway and in fact are
farther apart [than] when we started. We do not feel we are getting
any closer to a verdict.” Over defense counsel’s objections, the trial
court called the jury back to the courtroom, read the jury a
modified Allen instruction2 (Instruction 46), and sent them back to
continue their deliberations. About eighteen minutes later, the jury
submitted a note asking, “[W]ould the liberty coins qualify as the
sale of goods?” The court responded with a note that said, “You
must determine the facts based upon the evidence presented.”
Seven minutes after receiving the court’s response to their question,
the jury returned with a guilty verdict on both counts. Ginter
appeals.


              ISSUE AND STANDARD OF REVIEW

¶5      Ginter argues that he was deprived of due process and his
right to a fair trial because Instruction 46 impermissibly pressured


2. Allen instructions originated in Allen v. United States, 164 U.S. 492
(1896). In that case, the United States Supreme Court approved the
use of supplemental jury instructions to help a deadlocked jury
reach a unanimous verdict. Id. at 501–02. This type of jury
instruction is also referred to as a “dynamite” instruction, “verdict‐
urging” instruction, see State v. Lactod, 761 P.2d 23, 29 & n.2 (Utah
Ct. App. 1988), or “hammer” instruction, see Stallings v. Delo, 117
F.3d 378, 380 (8th Cir. 1997). When the text of the instruction given
varies from that given in Allen, the instruction is referred to as a
“‘modified’ Allen instruction.” United States v. McElhiney, 275 F.3d
928, 936 (10th Cir. 2001).




20110332‐CA                        3                  2013 UT App 92
                             State v. Ginter


the lone holdout juror to acquiesce to the majority’s position.3 We
review this constitutional question for correctness. State v. Candedo,
2010 UT 32, ¶ 7, 232 P.3d 1008.


                              ANALYSIS

¶6     “[T]he non‐coercive use of Allen charges” is permitted in
Utah because “such charges [are] a reasonable and proper exercise
of the court’s power to guide the jury to a fair and impartial
verdict.”4 State v. Lactod, 761 P.2d 23, 30 (Utah Ct. App. 1988).



3. Ginter also argues that he was deprived of due process and his
right to a fair trial when the bailiff communicated directly with the
jury and that his trial counsel was ineffective for failing to object to
the communications fraud jury instruction. Ginter was represented
by counsel on appeal for these issues and the issues addressed in
this opinion, but he also submitted an issue on appeal pro se,
asserting that the trial court erred in denying various pro se
motions that he filed throughout the proceedings. However,
because of the manner in which we resolve the Allen instruction
issue, we need not address these other issues.

4. Jurisdictions differ as to “the continued propriety of the [Allen]
instruction because of its perceived tendency to pressure jurors to
give up their sincere convictions simply because a majority takes
a different view.” Lactod, 761 P.2d at 29 (citation and internal
quotation marks omitted). Indeed, “the indisputable modern trend
is to abandon Allen.” United States v. Bailey, 468 F.2d 652, 668 (5th
Cir. 1972), aff’d on reh’g, 480 F.2d 518 (5th Cir. 1973) (en banc); id. at
667–68 (describing the different approaches to Allen taken by
various jurisdictions). Some jurisdictions allow trial courts to
utilize the American Bar Association’s (ABA) version of a verdict‐
urging instruction. See, e.g., id. at 667 (listing the District of
Columbia Circuit and Seventh Circuit courts as having adopted the
ABA instruction); People v. Gainer, 566 P.2d 997, 1009 (Cal. 1977)
(noting that the instruction promoted by the ABA appropriately
                                                           (continued...)



20110332‐CA                         4                  2013 UT App 92
                           State v. Ginter


An Allen instruction will be deemed coercive if (1) “the language
of the supplemental charge can properly be said to be coercive [per



4. (...continued)
“advises the jury of their proper role in a manner which may assist
them in their deliberations”), disapproved of on other grounds, People
v. Valdez, 281 P.3d 924, 937 (Cal. 2012). There are also several
jurisdictions that “will not tolerate the slightest deviation from the
approved [Allen] language.” See, e.g., Bailey, 468 F.2d at 667
(describing the First Circuit, Second Circuit, Fourth Circuit, Sixth
Circuit, and Eighth Circuit courts as having “‘grave doubts’ about
Allen” and permitting it “to stand only by ‘the barest margin’”
(quoting United States v. Kenner, 354 F.2d 780, 782–84 (2d Cir.
1965))). Other jurisdictions have outright prohibited the use of an
Allen‐type instruction. See, e.g., id. (listing the Third Circuit,
Arizona, and Montana courts as having abandoned Allen); State v.
Thomas, 342 P.2d 197, 200 (Ariz. 1959) (“No rule of thumb can
circumscribe definite bounds of when and where, or under what
circumstances [an Allen instruction] should be given or refused. . . .
This is not in keeping with sound justice and the preservation of
human liberties and security. We are convinced that the evils far
outweigh the benefits, and decree that its use shall no longer be
tolerated and approved by this court.”). And then, there are courts
that are bound by precedent to uphold certain uses and wordings
of Allen, despite disagreeing as to the usefulness and propriety of
Allen instructions. See, e.g., Bailey, 468 F.2d at 669 (“We deeply
regret being compelled to affirm this conviction. We do so only
because we are bound by precedent.”). But see United States v.
Bailey, 480 F.2d 518 (5th Cir. 1973) (en banc) (affirming on rehearing
the application of the circuit’s Allen precedent). Here, in addition
to being coercive under the circumstances, see infra ¶ 15–16,
Instruction 46 is difficult to understand and contains grammatical
errors. Given the difficulties in crafting a universally noncoercive
modified Allen instruction when there is no “prescribed ritual of
words,” see Lactod, 761 P.2d at 30 (citation and internal quotation
marks omitted), and the subsequent case‐specific litigation this
difficulty breeds, we cannot help but question the ongoing utility
of Allen instructions.



20110332‐CA                       5                 2013 UT App 92
                            State v. Ginter


se],”5 or (2) “it is coercive under the specific circumstances of the
case.” State v. Harry, 2008 UT App 224, ¶ 7, 189 P.3d 98 (alteration
in original) (citations and internal quotation marks omitted). Under
the second part of the test, we may consider factors such as “any
colloquy between the judge and the jury fore[person],
circumstances surrounding the giving of the instruction, and
consideration of the American Bar Association Standards on
Criminal Justice Relating to Trial by Jury.” Lactod, 761 P.2d at 31
(citation and internal quotation marks omitted). Ultimately, “‘the
correctness of the charge must be determined by the consideration
of the facts of each case and the exact words used by the trial
court.’” United States v. McElhiney, 275 F.3d 928, 940 (10th Cir. 2001)
(quoting Powell v. United States, 297 F.2d 318, 322 (5th Cir. 1961)).

¶7      Our decision in State v. Harry, 2008 UT App 224, 189 P.3d 98,
is instructive here. In Harry, after deliberating for over three hours,
the jury submitted a note to the trial court stating that they were at
a seven‐to‐one stalemate, prompting the trial court to call the jury
back to give them a modified Allen instruction. Id. ¶¶ 3–4. The jury
returned to its deliberations and reached a unanimous guilty
verdict twenty‐six minutes after being given the modified Allen
instruction. Id. ¶ 4.

¶8      This court determined that although the modified Allen
instruction provided was not coercive per se, it was coercive under
the circumstances. Id. ¶ 35. We interpreted the Allen instruction
provided in Harry as singling out the minority juror and requiring
her to reconsider her stance. Id. ¶ 30. The fact that the jury knew the
trial court had been informed “that a single juror was not in
agreement with the majority” made “the focus of the modified
Allen charge on that single juror . . . particularly acute, creating the
possibility that the holdout juror might have the mistaken
impression that she was being directly and individually instructed
by the trial judge to defer to the conclusions of the majority.” Id.
¶ 32. In other words, once the jury made the trial judge aware that


5. Because Ginter’s arguments focus solely on the second part of
this test, we do not address whether Instruction 46 was coercive
per se.



20110332‐CA                        6                  2013 UT App 92
                           State v. Ginter


they were split seven to one, “the use of an instruction asking only
that dissenting juror to reconsider her view became unacceptably
coercive.” Id. Although the trial court intended to counterbalance
the “statements urging acquiescence” by including language in the
instruction such as, “‘no juror is expected to yield a conscientious
conviction he or she may have as to the weight or effect of the
evidence,’” this cautionary language was insufficient to outweigh
the coercive effect of “the knowledge [that] one juror stood alone
against the others.” Id. ¶ 31.

¶9      Additionally, we noted that the amount of time it took the
jury in Harry to reach a verdict after receiving the Allen instruction
and returning to deliberations—twenty‐six minutes—further
“suggest[ed] that the sole dissenting juror was, in fact, coerced and
instantly acquiesce[d] to the majority.” Id. ¶ 33 (second alteration
in original) (footnote, citation, and internal quotation marks
omitted). We also determined that “the instruction was not
reasonably within the ABA‐recommended standards for verdict‐
urging instructions” because “the ABA instruction makes no
mention of the cost or inconvenience of retrial” and because “[t]he
ABA standard does not single out the minority jurors but instead
sends an even‐handed message” encouraging all jurors to keep an
open mind. Id. ¶ 34 (additional citation and internal quotation
marks omitted) (citing ABA Standards for Criminal Justice
Discovery & Trial by Jury § 15‐5.4(a)(4) (3d ed. 1996), available at
http://www.americanbar.org/publications/criminal_justice_secti
on_archive/crimjust_standards_jurytrial_blk.html (last visited
April 15, 2013)).

¶10 Here, Ginter argues that Instruction 46 and the facts of this
case are too similar to the instruction and circumstances in Harry
to avoid the application of Harry as binding precedent. We agree.

¶11 As in Harry, Instruction 46 directed only the single holdout
juror to reconsider her position. Paragraph 4 of Instruction 46
states,

             If a substantial majority of your number are in
       favor of a conviction, those of you who disagree




20110332‐CA                       7                 2013 UT App 92
                             State v. Ginter


       should reconsider whether your doubt is a
       reasonable one since it appears to make no effective
       impression upon the minds of the others. On the
       other hand, if a majority or even a lesser number of
       you are in favor of an acquittal, the rest of you
       should ask yourselves again, and most thoughtfully,
       whether you should accept the weight and
       sufficiency of evidence which fails to convince your
       fellow jurors beyond a reasonable doubt.

(Emphasis added.) This paragraph of Instruction 46 is very
similar—almost word‐for‐word—to paragraphs five and six of the
modified Allen instruction given in Harry. Cf. id. ¶¶ 17–18 (“If a
substantial majority of your number are for a conviction, each
dissenting juror ought to consider whether a doubt in his or her
own mind is a reasonable one, since it appears to make no effective
impression upon the minds of so many equally conscientious
fellow jurors . . . . On the other hand, if a majority or even a lesser
number of you are for acquittal, the other jurors ought to seriously
ask themselves again, and most thoughtfully, . . . whether they
should distrust the weight and sufficiency of evidence which fails
to convince several of their fellow jurors beyond a reasonable
doubt.” (emphasis and internal quotation marks omitted)). The
instructions, however, are not identical, and the State highlights
these differences to argue that Instruction 46 did not target the
holdout juror. According to the State, the language quoted
above—“which fails to convince your fellow jurors” (emphasis
added)—is distinguishable from the language used in
Harry—“which fails to convince several of their fellow jurors,” id.
¶ 18 (additional emphasis and internal quotation marks omitted).
We are not convinced that the use of “several” versus “your”
illustrates anything more than a semantic difference between the
two Allen instructions. Instruction 46 also differs by stating, “[T]he
rest of you should ask yourselves,” while the Harry instruction
states, “[T]he other jurors ought to seriously ask themselves,” id.
(emphasis and internal quotation marks omitted). Both
instructions, however, ultimately require “those for conviction . . .
to reevaluate their positions only if ‘. . . their fellow jurors’ [plural]
had a reasonable doubt,” see id. ¶ 30 (emphasis added). The Harry




20110332‐CA                         8                  2013 UT App 92
                            State v. Ginter


court determined that this instruction “urged only the minority
juror to reconsider her position in favor of acquittal, while . . . those
for conviction were asked to reevaluate their positions only if ‘. . .
their fellow jurors’ had a reasonable doubt.” Id. The same
determination applies to Instruction 46; indeed Instruction 46
urged the holdout juror to reconsider her position regardless of
whether she favored acquittal or conviction, while the majority
jurors were not asked to reconsider either way.

¶12 Further, the trial court here was informed by the jury that
they were split seven to one, and after receiving Instruction 46, the
jury returned with a verdict in less than thirty minutes—both of
which were factors that the Harry court held contributed to creating
an atmosphere of coerciveness. Ginter also argues that language in
Instruction 46 describing the “expens[e] in time, effort, money and
emotional strain” that was involved in the case and would be
involved in a retrial essentially gave “the majority more
ammunition and increas[ed] the pressure on the holdout juror.”
Similar comments about costs in State v. Lactod, 761 P.2d 23 (Utah
Ct. App. 1988), were deemed to be “only stating the obvious,” id.
at 31, while the Harry court included “‘the avoidance of the societal
costs of a retrial both in time and money, and the possible loss of
evidence that a new trial would entail,’” as one of the legitimate
reasons for giving an Allen instruction, see State v. Harry, 2008 UT
App 224, ¶ 6, 189 P.3d 98 (quoting Lactod, 761 P.2d at 30)
(additional internal quotation marks omitted). Although “the
addition of a comment on expense does not ‘necessarily’ make a
charge more coercive[,] . . . it [nonetheless] can.” See United States
v. McElhiney, 275 F.3d 928, 945 (10th Cir. 2001) (citing United States
v. Mason, 658 F.2d 1263, 1267 (9th Cir. 1981)).6 Indeed, though the


6. Ginter also argues that the bailiff’s communications with the jury
amounted to an additional Allen instruction. We disagree. All the
bailiff did was describe, in general terms, what usually happens in
similar situations and state that he would ask the trial court how it
wanted to proceed in this specific instance. And the trial judge did,
in fact, determine how it wanted to proceed and proceeded
accordingly. Cf. United States ex rel. Clark v. Fike, 538 F.2d 750, 761
                                                         (continued...)



20110332‐CA                        9                  2013 UT App 92
                            State v. Ginter


Harry court recognized that such language was not necessarily
coercive, it ultimately determined that the inclusion of language
regarding costs was contrary to “the ABA‐recommended standards
for verdict‐urging instructions,”—a factor the Harry court weighed
in favor of coercion. See Harry, 2008 UT App 224, ¶ 34 (citation and
internal quotation marks omitted). Accordingly, we also consider
this language to contribute to the creation of an atmosphere of
coercion.

¶13 Ginter also claims that the omission of language reminding
the jurors to treat each other with “respect and deference”
promoted a coercive atmosphere for the holdout juror. While
“there is no prescribed ritual of words indicating whether the
language of an Allen charge is coercive,” the presence of cautionary
language helps counterbalance any coercive effect in the
instruction. Lactod, 761 P.2d at 30–31 (citation and internal
quotation marks omitted); see also McElhiney, 275 F.3d at 943. Here,
Instruction 46 did contain some cautionary language; however, the
presence of the same language plus an additional paragraph of
cautionary language was deemed insufficient to counterbalance the
coerciveness of the modified Allen instruction given in Harry. See



6. (...continued)
(7th Cir. 1976) (determining that “although blunt,” the bailiff’s
statements to the jury denying its request to ask the court some
questions were not coercive and therefore did not amount to an
Allen instruction, especially when, at the time, it “was the proper
response” because the trial judge and defense counsel could not be
reached). Likewise, the fact that Instruction 46 did not reiterate that
the burden of proof was on the State, but only repeated that the
burden was proof “beyond a reasonable doubt,” is unavailing in
terms of proving coerciveness. Also unavailing are the
uncorroborated observations of Ginter’s trial counsel that when the
jury entered the courtroom to receive the Allen instruction, several
jurors appeared “exasperated,” “in distress,” or as though they
may have been crying, and the bailiff’s vague indication that one
juror had threatened to not return if deliberations were to continue
beyond that day.



20110332‐CA                       10                 2013 UT App 92
                           State v. Ginter


Harry, 2008 UT App 224, ¶¶ 11–12, 31–32. The cautionary language
in the Allen instruction in Harry reads,

              In order to bring eight minds to a unanimous
      result, you must examine the questions submitted to
      you with candor and frankness and with proper
      deference to and regard for the opinions of each
      other. That is to say in conferring together, each of
      you should pay due attention and respect to the
      views of the others, and listen to each other’s
      arguments with the disposition to re‐examine your
      own views.

      ....

              You are not partisans. You are judges; judges
      of the facts. Your sole interest here is to seek the truth
      from the evidence in the case. Remember at all times
      that no juror is expected to yield a conscientious
      conviction he or she may have as to the weight or
      effect of the evidence; but remember also that after
      full deliberation and consideration of the evidence in
      the case, it is your duty to agree upon a verdict if you
      can do so without surrendering your conscientious
      conviction.

Id. ¶¶ 11–12. The cautionary language in Instruction 46 states,

      Remember at all times that no juror is expected to
      give up an honest belief he or she may have as to the
      weight or effect of the evidence; but, after full
      deliberation and consideration of the evidence in the
      case, it is your duty to agree upon a verdict if you
      can do so.

¶14 In Harry, we determined that because “the jury knew that
the trial judge had been informed that a single juror was not in




20110332‐CA                      11                  2013 UT App 92
                           State v. Ginter


agreement with the majority[,] . . . the focus of the modified Allen
charge on that single juror was particularly acute.” Id. ¶ 32. And
because of this knowledge, the cautionary statements in the
modified Allen instruction in Harry were “insufficient to
counterbalance fully the prior statements urging acquiescence.” Id.
¶ 31. Thus, we are not convinced that the inclusion of only a
portion of the cautionary language from Harry in Instruction 46
was sufficient to counterbalance the factors weighing in favor of
coercion here, especially where Instruction 46 contains essentially
all of the factors that were held coercive in Harry.

¶15 The State, on the other hand, argues that the physical
circumstances surrounding the giving of Instruction 46 were not
coercive. We disagree. Having the bailiff deliver dinner order
forms to the jury in response to the jury’s question of how much
longer they would be required to deliberate implied, at the very
least, that the jury was not going to be dismissed any time soon and
left open the question of whether the jury would be held overnight.
That the trial court’s actual intent was expressed outside of the
jury’s presence does not mean that the gesture did not effectively
send the court’s message that it was “not intending to let them go.”
The State also describes as noncoercive the fact that the jury
deliberated for what the court considered a normal amount of time
(four hours) before communicating their impasse and the fact that
Instruction 46 was not given on a weekend or late at night.
Additionally, the State contends that when the jury instructions are
read as a whole, Instruction 22, directing the jurors to consider each
other’s opinions, be respectful, and keep an open mind,
counterbalances any coercive effect that Instruction 46 may have
had. Last, the State argues that the jury’s submission of a question
to the court after receiving Instruction 46 “shows that the jury in
this case continued deliberating.” While these latter three
arguments tend to weigh in favor of the State, “we cannot say that,
given all of the factors [discussed], we do not have substantial
doubts as to the integrity of the deliberation process.” See
McElhiney, 275 F.3d at 948.




20110332‐CA                      12                 2013 UT App 92
                            State v. Ginter


                           CONCLUSION

¶16 Because we determine that the differences between Harry
and this case are not significant enough to distinguish the two from
each other and preclude the otherwise mandatory application of
Harry, see generally State v. Menzies, 889 P.2d 393, 399 n.3 (Utah
1994) (“Horizontal stare decisis . . . requires that a court of appeals
follow its own prior decisions. This doctrine applies with equal
force to courts comprised of multiple panels, requiring each panel
to observe the prior decisions of another.”), we conclude that
Instruction 46 was coercive. Cf. State v. Harry, 2008 UT App 224,
¶¶ 27–34, 198 P.3d 98; People v. Roche, 658 N.Y.S.2d 16, 16 (N.Y.
App. Div. 1997) (“The formerly deadlocked jury announced its
verdict convicting the defendant at a relatively brief interval
subsequent to the delivery of the Allen charge and without any
intervening communication with the court. Under these
circumstances, we see no way of conclusively discounting the
erroneous instruction as a factor in the eventuation of the guilty
verdict.”). Ginter’s due process rights were violated by the
coerciveness of this instruction. The trial court “may not coerce the
jury into returning a verdict because this amounts to a denial of a
fair and impartial jury trial and is, therefore, a denial of due
process.” Lactod, 761 P.2d at 31 (citing Mills v. Tinsley, 314 F.2d 311,
313 (10th Cir. 1963)). Accordingly, we reverse and remand for
further proceedings in accordance with this opinion.


VOROS, Judge (concurring):

¶17 I concur in the majority opinion and write separately only to
state my belief that it is time to rewrite the Allen instruction. That
instruction derives from an 1896 jury charge:

       These instructions were . . . , in substance, that in a
       large proportion of cases absolute certainty could not
       be expected; that, although the verdict must be the
       verdict of each individual juror, and not a mere
       acquiescence in the conclusion of his fellows, yet they
       should examine the question submitted with candor,




20110332‐CA                       13                  2013 UT App 92
                           State v. Ginter


       and with a proper regard and deference to the
       opinions of each other; that it was their duty to
       decide the case if they could conscientiously do so;
       that they should listen, with a disposition to be
       convinced, to each other’s arguments; that, if much
       the larger number were for conviction, a dissenting
       juror should consider whether his doubt was a
       reasonable one which made no impression upon the
       minds of so many men, equally honest, equally
       intelligent with himself. If, upon the other hand, the
       majority were for acquittal, the minority ought to ask
       themselves whether they might not reasonably doubt
       the correctness of a judgment which was not
       concurred in by the majority.

Allen v. United States, 164 U.S. 492, 501 (1896). According to the
Allen court itself, these instructions “were taken literally from a
charge in a criminal case which was approved of by the supreme
court of Massachusetts in [Commonwealth] v. Tuey, 8 Cush. 1, and by
the supreme court of Connecticut in State v. Smith, 49 Conn. 376,
386.” Id. Those cases were issued in 1851 and 1881 respectively. In
other words, the instructions used in this case and in State v. Harry,
2008 UT App 224, 189 P.3d 98, were basically an 1851 instruction as
modified by a century and a half of tinkering. The result is an
unwieldy instruction that has resulted in two reversals in five
years.

¶18 I realize that prudence often counsels in favor of continuing
to do what has worked in the past. But as Harry and the present
case demonstrate, what has worked in the past has not always
worked well. In my view, a fresh verdict‐urging instruction
designed from the ground up could achieve the legitimate goals of
the Allen instruction while both protecting defendants’ rights and
preserving just convictions.




20110332‐CA                      14                 2013 UT App 92